             Case 3:21-cv-00150-SDD-SDJ        Document 7      07/29/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

 STUART, ET AL.                                                          CIVIL ACTION

VERSUS                                                                   21-150-SDD-SDJ

SAUL

                                            RULING

          The Court, after carefully considering the Motions, 1 the record, the law applicable

to this action, and the Report and Recommendations2 of United States Magistrate Judge

Scott D. Johnson, dated May 24, 2021 , to which no objection was filed , hereby approves

the Report and Recommendations of the Magistrate Judge and adopts it as the Court's

opinion herein.

          ACCORDINGLY,

          IT IS HEREBY ORDERED that the Motions are GRANTED and Plaintiffs' cause

of action is DISMISSED without prejudice and the $402.00 filing fee is to be refunded.

          Signed in Baton Rouge, Louisiana on July 28, 2021.




                                    ~   CHIEFJUDSHELLV0:DICK
                                                                      @/
                                        UNITED STATES DISTRICT COURr- ·
                                        MIDDLE DISTRICT OF LOUISIANA




1   Rec. Docs. 1 and 3.
2
    Rec. Doc. 6.


Finance
